Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The Amendment filed on 10/28/20 has been received and entered. Application No. 15/585,061 of which claims 19-20 have been added and claims 1-20 are pending in the application, all of which are ready for examination by the examiner.  

Response to Amendment
Applicant’s amendment necessitated new grounds of rejection.
This action is made final in view of the new grounds of rejection.

Response to Arguments
I)	Applicant's arguments with respect to 35 USC § 103 rejections of claims 1-20 have been fully considered but they are not persuasive. Applicant made the following arguments:
II)	Regarding claims 1, 10, and 18, Applicant argues “… Ulrich does not disclose or suggest that the block location record is "provided by the third computer system" and is the same block location record "provided [by the second computer system] to the first computer system identifying the data blocks in the local storage of the second computer
system that correspond to the plurality of files " as recited in claim 1”.
Examiner respectfully disagrees. Ulrich teaches in Figures 39-40 and [0527]-[0528] where servers and disk arrays in which “server F1 can be configured to communicate with each drive of the disk array 3922. Server F1 also  include software and hardware systems which employ some or all of the features of the distributed file storage system 100, such as, for example, the disclosed use of metadata structures for object organization, metadata and data caching, and the like” while Figure 3 and [0210] teach block locations.  Therefore, the combination of Patel, Ulrich, and Attarde teaches the claimed language. See rejections below.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-3, 6, 8, 10, 11, 14, 16, 18-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Patel et al. (U.S. PGPub 2003/0033308; hereinafter “Patel”) in view of Ulrich et al. (U.S. PGPub 2002/016846; hereinafter "Ulrich") and further in view of Attarde et al. (U.S. PGPub 2010/0299490; hereinafter “Attarde”).

As per claims 1, 10, and 18, Patel discloses a system, a method, and one or more computer-readable non-transitory storage media configured to cache data from a first computer system on one or more second computer systems, each second 
caching a plurality of files from the first computer system on the second computer system, (See para. 82, wherein functions of the block request translator module on sending a request to local block manager or to the remote block manger on block data stored on local storage device or on the storage device of another smart storage unit is disclosed, also See paras. 100-102, wherein method of caching data blocks using block caching algorithm is disclosed, also See para. 105, wherein method of requesting for a set of data by the block cache module is disclosed; as taught by Patel.)
wherein, in response to a request from the first computer system, the processor of the second computer system is configured to perform the following steps: storing the plurality of files in the local storage using a file system, wherein the file system stores the plurality of files in one or more sets of available file system data blocks; (See para. 76, wherein requests to retrieve for data files that are stored locally is disclosed, also See Fig. 9, paras. 37 and 159, wherein storing data in varying locations on the devices is disclosed, also See para. 82 and claim 13, wherein method of requesting remotely stored data blocks from storage units is disclosed; as taught by Patel.)
providing, to the first computer system, a block location record describing storage locations of the one or more sets of file system data blocks in the local storage corresponding to the plurality of files; (See paras. 8 and 34-36, wherein managing metadata to track and manage detailed information about each file, such as the device and block locations of the file’s data blocks are disclosed, also See Fig. 8C, paras. 153-154, wherein data location table provides information about a data file that consists of data blocks is disclosed, also See Fig. 9, paras. 159-160, wherein storing data in varying locations on the devices is disclosed; as taught by Patel.)
However, Patel fails to disclose receiving, at the second computer system, a request from a third computer system, distinct from the first computer system, to provide contents of the plurality of files received from the first computer system, wherein the request from the third computer system includes information included in the block location record provided to the first computer system identifying the data blocks in the local storage of the second computer system that correspond to the plurality of files; retrieving the contents of the data blocks for the plurality of files identified in the request using the information included in the block location record provided by the third computer system; and transmitting the contents of the data blocks to the third computer system.
	On the other hand, Ulrich teaches receiving, at the second computer system, a request from a third computer system, distinct from the first computer system, to provide contents of the plurality of files received from the first computer system, wherein the request from the third computer system includes information included in the block location record provided to the first computer system identifying the data blocks in the local storage of the second computer system that correspond to the plurality of files; (See paras. 41-42, wherein method of receiving servicing file requests and allowing the requester to locate files stored in servers is disclosed, also See para. 156, wherein method of managing a request in which “the host CPU validates the request, and determines from the request which data is desired. The request will typically specify a file to be read, and the particular section of data within the file. The host CPU will use file metadata to determine if the data is already present in the data cache memory, or if it must be retrieved from the disks…” is disclosed, also See paras. 89 and 93, wherein different storage devices or disks are disclosed, also See Fig. 18, paras. 360-363 and 504-506, wherein receiving a request for file allocation and moving and replication of content (i.e. files or objects) between available storage elements is disclosed; as taught by Ulrich.)
retrieving the contents of the data blocks for the plurality of files identified in the request using the information included in the block location record by the third computer system; (See para. 156, wherein method of processing a request in which “…the host CPU will use file metadata to determine if the data is already present in the data cache memory, or if it must be retrieved from the disks… When the data is in the data cache, the CPU will queue a transfer on the network interface to move the data to the requesting client, again with no further CPU intervention” is disclosed, also See Fig. 3 and para. 210, wherein block locations are disclosed, also See Figs. 39-40 and paras. 527-528, wherein servers and disk arrays in which “server F1 can be configured to communicate with each drive of the disk array 3922. Server F1 also communicates with one or more of the other servers of the DFSS 3900. Moreover, the servers F1, F2, F3, F4, and F5 include software and hardware systems which employ some or all of the features of the distributed file storage system 100, such as, for example, the disclosed use of metadata structures for object organization, metadata and data caching, and the like” is disclosed; as taught by Ulrich.)
and transmitting the contents of the data blocks to the third computer system. (See para. 156, wherein method of processing a request and transmitting the requested data to the requesting client in which “…the host CPU will use file metadata to determine if the data is already present in the data cache memory, or if it must be retrieved from the disks… When the data is in the data cache, the CPU will queue a transfer on the network interface to move the data to the requesting client, again with no further CPU intervention” is disclosed, also See Fig. 18, paras. 360, 364 and 504-506, wherein receiving a request for file allocation and moving and replication of content (i.e. files or objects) between available storage elements is disclosed; as taught by Ulrich.)
Therefore, it would have been obvious to a person of ordinary skill in the computer art at the time of the invention was made to incorporate the Ulrich teachings in the Patel system. Skilled artisan would have been motivated to incorporate the process managing data path in receiving file data from disk drives and sending file data to the clients taught by Ulrich to efficiently utilize available disk space to improve storage efficiency in the Patel system (Ulrich, [0050]).  In addition, both of the references (Patel and Ulrich) teach features that are directed to analogous art and they are directed to the same field of endeavor, replication process in file systems.  This close relation between both of the references highly suggests an expectation of success. 
However, the combination of Patel and Ulrich fails to disclose after, and responsive to, providing the block location record to the first computer system, marking 
On the other hand, Attarde teaches after, and responsive to, providing the block location record to the first computer system, marking the storage locations of the one or more sets of file system data blocks in the local storage as available storage space. (See Fig. 6A, para. 89, wherein data block identifier and location of data block are disclosed, also See paras. 111-112, wherein method of marking portions of container files as available for storage in which “a certain number of contiguous blocks (e.g., a threshold number of contiguous blocks, such as three contiguous blocks) for which the corresponding entries in the container index file 712 indicate that the blocks are not being referred to, then the secondary storage computing device 165 may mark these portions of the container files 710/711 as available for storage by the operating system or the file system…” is disclosed; as taught by Attarde.)
Therefore, it would have been obvious to a person of ordinary skill in the computer art at the time of the invention was made to incorporate the Attarde teachings in the combination of Patel and Ulrich system. Skilled artisan would have been motivated to incorporate the method for single instancing blocks of data in a data storage system taught by Attarde in the combination of Patel and Ulrich system.  In addition, both of the references (Patel, Ulrich, and Attarde) teach features that are directed to analogous art and they are directed to the same field of endeavor, replication process in file systems.  This close relation between both of the references highly suggests an expectation of success. 

As per claim 2, the rejection of claim 1 is hereby incorporated by reference, the combination of Patel, Ulrich, and Attarde further discloses wherein the second computer system performs primary activities unrelated to storing the cached plurality of files. (See Fig. 14, paras. 188-189, wherein data recovery and restoring process (analogous to alternative but primary activity) is disclosed; as taught by Patel.)

As per claims 3 and 11, the combination of Patel, Ulrich, and Attarde further discloses wherein the first computer system is further configured to transmit the block location record to a management computer configured to track which of the storage computer systems has stored the cached plurality of files. (See paras. 8 and 34-36, wherein managing metadata to track and manage detailed information about each file, such as the device and block locations of the file’s data blocks are disclosed, also See Fig. 8C, paras. 153-154, wherein data location table provides information about a data file that consists of data blocks is disclosed, also See Fig. 9, paras. 159-160, wherein storing data in varying locations on the devices is disclosed; as taught by Patel.)

As per claims 6 and 14, the combination of Patel and Attarde fails to disclose wherein the third computer system stores a mapping of an identification of the plurality of files to the block location record to an identification of the one or more second computer systems storing the cached data in the one or more file system data blocks. 
 (See paras. 424-426, wherein functions of Gee Table which stores contains information used to identify the mappings and distribution of blocks is disclosed, also See paras. 438-439 and 480, wherein creating G-table that is populated with Gees and maintaining the mapping of data and information in the disk array is disclosed; as taught by Ulrich.)
See claims 1 and 10 for motivation above.

As per claims 8 and 16, the combination of Patel and Attarde fails to disclose wherein providing the plurality of files to the one or more second computer systems includes providing a copy of the plurality of files to each second computer system such that each second computer system of the set has a corresponding cached copy of the plurality of files.
On the other hand, Ulrich teaches wherein providing the plurality of files to the one or more second computer systems includes providing a copy of the plurality of files to each second computer system such that each second computer system of the set has a corresponding cached copy of the plurality of files. (See paras. 191 and 194, wherein a Cache Node Table that hold information on file blocks that have been cached and metadata of files that are mirrored across the server nodes are disclosed, also See Fig. 18, paras. 360-363 and 504-506, wherein receiving a request for file allocation and moving and replication of content (i.e. files or objects) between available storage elements is disclosed; as taught by Ulrich.)
See claims 1 and 10 for motivation above.

As per claim 19, the rejection of claim 10 is hereby incorporated by reference, the combination of Patel, Ulrich, and Attarde further discloses prior to receiving the request from the third computer system to provide contents of the plurality of files received from the first computer system, periodically receiving, at the second computer system, a communication from the third computer system requesting verification that the data is still resident in storage. (See para. 17, wherein the secondary storage computing devices receiving block data from computing devices is disclosed; as taught by Attarde.)

As per claim 20, the rejection of claim 10 is hereby incorporated by reference, the combination of Patel, Ulrich, and Attarde further discloses wherein providing the block location record comprises requesting, from a file system, storage locations comprising disk offset/length pairs for a plurality of data fragments into which the file system divided the plurality of files. (See Fig. 5A, paras. 74 and 86, wherein length (a data block size) and data streams are disclosed, also See paras. 111-112, wherein portions of container files are disclosed; as taught by Attarde.)

Claims 4, 5, 12 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Patel et al. (U.S. PGPub 2003/0033308; hereinafter “Patel”) in view .

As per claims 4 and 12, the combination of Patel, Ulrich, and Attarde fails to disclose wherein the request from the third computer system for the plurality of files includes a first hash value derived from the plurality of files, and wherein in response to the request the second computer system is further configured to perform the steps of: calculating a second hash value derived from the data blocks of the requested plurality of files; and comparing the first hash value to the second hash value to determine whether the data blocks of the plurality of files match.
On the other hand, Ackaouy teaches calculating a second hash value derived from the data blocks of the requested plurality of files; (See paras. 89 and 103, wherein applying hashing algorithm, such as MD5, on determining a unique identifier on a local volume name, file system ID, and server IP address is disclosed, also See para. 140, wherein a hash table for entries of an object (i.e. file or data block) is disclosed; as taught by Ackaouy.)
and comparing the first hash value to the second hash value to determine whether the data blocks of the plurality of files match. (See paras. 59-60, wherein method of performing a lookup function to obtain a match with a local cache file ID, which is an index into an inode file in which “the information contained in an inode record may include, e.g., ownership of the file, access permission for the file, size of the file, file type and references to locations on disk of the data blocks for the file. The inode record 186 for the inode file 185 contains a pointer to a file system data block…” is disclosed, also See para. 66, wherein method of determining a match of file ID in the file system is disclosed, also See para. 71, wherein receiving a request for data in data blocks and transmitting to the requesting client if a cache hit condition is triggered (analogous to a match is found) is disclosed; as taught by Ackaouy.)
Therefore, it would have been obvious to a person of ordinary skill in the computer art at the time of the invention was made to incorporate the Ackaouy teachings in the combination of Patel, Ulrich, and Attarde system. Skilled artisan would have been motivated to incorporate the process of determining a unique identifier on a local volume name, file system ID, and server IP address by applying a hashing algorithm taught by Ackaouy to efficiently utilize available disk space to improve storage efficiency in the combination of Patel, Ulrich, and Attarde system (Ulrich, [0050]).  In addition, both of the references (Patel, Ulrich, Attarde, and Ackaouy) teach features that are directed to analogous art and they are directed to the same field of endeavor, replication process in file systems.  This close relation between both of the references highly suggests an expectation of success. 

As per claims 5 and 13, the combination of Patel, Ulrich, Attarde, fails to disclose wherein the second computer system is further configured to perform the steps of: providing the data blocks of the plurality of files to the third computer system if the first hash value matches the second hash value, and transmitting a notification to the 
On the other hand, Ackaouy teaches wherein the second computer system is further configured to perform the steps of:
providing the data blocks of the plurality of files to the third computer system if the first hash value matches the second hash value, (See para. 71, wherein receiving a request for data in data blocks and transmitting to the requesting client if a cache hit condition is triggered (analogous to a match is found) is disclosed; as taught by Ackaouy.)
and transmitting a notification to the third computer that the data blocks of the plurality of files does not match if the hash value does not match the second hash value. (See paras. 59 and 72, wherein a cache miss condition (analogous to a match not found) is disclosed, also See para. 63, wherein special value X that indicates that the local cache file does not have a request data block (analogous to a notification to indicate that no match is found) is disclosed; as taught by Ackaouy.)
See claims 4 and 12 for motivation above.

Claims 7 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Patel et al. (U.S. PGPub 2003/0033308; hereinafter “Patel”) in view of Ulrich et al. (U.S. PGPub 2002/016846; hereinafter "Ulrich") and further in view of Attarde et al. (U.S. PGPub 2010/0299490; hereinafter “Attarde”) as claims 1 and 10 .

As per claims 7 and 15, the combination of Patel, Ulrich, and Attarde fails to disclose wherein the data is encrypted prior to requesting the file system to store the data in the local storage.
On the other hand, Ebstyne teaches wherein the data is encrypted prior to requesting the file system to store the data in the local storage. (See para. 76, wherein encryption and authentication techniques to ensure the data moving is secured across the network is disclosed; as taught by Ebstyne.)
Therefore, it would have been obvious to a person of ordinary skill in the computer art at the time of the invention was made to incorporate the Ebstyne teachings in the combination of Patel, Ulrich, and Attarde system. Skilled artisan would have been motivated to incorporate a data storage management for an enterprise data storage system for aggregating unused data taught by Ebstyne to efficiently utilize available disk space to improve storage efficiency in the combination of Patel, Ulrich, and Attarde system (Ulrich, [0050]).  In addition, both of the references (Patel, Ulrich, Attarde, and Ebstyne) teach features that are directed to analogous art and they are directed to the same field of endeavor, replication process in file systems.  This close relation between both of the references highly suggests an expectation of success.

Claims 9 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Patel et al. (U.S. PGPub 2003/0033308; hereinafter “Patel”) in view .

As per claims 9 and 17, the combination of Patel, Ulrich, and Attarde further discloses wherein marking the storage locations as unused space. (See Fig. 6A, para. 89, wherein data block identifier and location of data block are disclosed, also See paras. 111-112, wherein method of marking portions of container files as available for storage is disclosed; as taught by Attarde.)
However, Patel, Ulrich, and Attarde further fails to disclose deleting one or more file descriptors that track the one or more sets of file system blocks used to store the cached plurality of files.
On the other hand, McGrattan teaches marking the storage locations as unused space includes deleting one or more file descriptors that track the one or more sets of file system blocks used to store the cached plurality of files. (See para. 32, wherein “when requested, a data object can be deleted. When a data object is requested to be deleted, the data object is flagged as deleted in the database catalog, and the data blocks of the data object and object maps corresponding to the data object remain in the database until requested to be permanently deleted” (analogous to deleting the file using the file system, whereupon, in response, the file system deletes the file by removing the file descriptor without deleting the contents of the corresponding data blocks), also See para. 62, wherein “the BTD technology provides a "forget object" feature. If an object that was previously stored ("remembered") is physically deleted from the object system, the object is only flagged as deleted in the database catalog object maps and data blocks in the database are not deleted because the user might want to "flashback" to a time prior to object deletion” is disclosed; as taught by McGrattan.)
Therefore, it would have been obvious to a person of ordinary skill in the computer art at the time of the invention was made to incorporate the McGrattan teachings in the combination of Patel, Ulrich, and Attarde system. Skilled artisan would have been motivated to incorporate system and method to simply marking the file record as 'deleted’ without deleting the file and utilizing “flashback object” operation to retrieve the data taught by McGrattan to efficiently utilize available disk space to improve storage efficiency in the combination of Patel, Ulrich, and Attarde system (Ulrich, [0050]).  In addition, both of the references (Patel, Ulrich, Attarde, and McGrattan) teach features that are directed to analogous art and they are directed to the same field of endeavor, replication process in file systems.  This close relation between both of the references highly suggests an expectation of success.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1) Acedo et al. (U.S. PGPub 2009/0254468) discloses virtual storage capacity.
2) Doucette et al. (U.S. Patent 7,290,013) discloses space allocation in a write anywhere file system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LIN M HTAY whose telephone number is (571)272-7293.  The examiner can normally be reached on M-F, 7am-3pm, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/L. L. H./
Examiner, Art Unit 2153
/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153